DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 4/27/22. As directed by the amendment: claims 1, 4, 18 and 21 have been amended, claims 2-3, 13 and 19-20 has been canceled, and no new claims have been added. Thus, claims 1, 4-12, 14-18 and 21-28 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12, 14, 18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 20080011292) in view of Lowy (2015/0069146), Scott (2009/0277971) and Vogeley (2005/0225201).
Regarding claim 1, Sugita discloses an apparatus (Para 27 discloses fig 1 is a block diagram of the apparatus) comprising: at least one nebulizer that includes at least one mesh material having a plurality of pores (Para 109 discloses a mesh type nebulizer. Mesh based on definition, inherently has a plurality of pores); at least one vibrating actuator coupled to the at least one nebulizer and configured to produce ultrasonic vibration when energized (Para 60 discloses nebulization electronic control is performed by a vibratory technique such as using a piezoelectric actuator or ultrasonic waves) according to a set energy profile (Para 63 discloses energy applied to actuator with selection according to type of medicine); at least one reservoir receiver (Fig 10 is the cartridge) configured to receive at least one reservoir (Para 110 discloses the chamber 20 of the cartridge in fig 10 holds the powders to be nebulized) that holds a topical formulation [0055], the at least one reservoir being coupled to the at least one nebulizer when received (Fig 10 shows the piezoelectric element 21 next to the chamber 20), wherein when the nebulizer is placed in contact with the topical formulation (Fig 10 shows the piezoelectric element 21 next to the chamber 20), vibration of the mesh of the at least one nebulizer by the at least one vibrating actuator, according to the set energy profile, ejects droplets of the topical formulation from the plurality of pores, forming a spray (Para 110 discloses that the powders are sprayed with the piezoelectric element according to desired conditions based on known information. Table 1 shows several substances with known energy profiles according to the process outlined in example 1 of the disclosure. Para 91 sums this up by disclosing desired amounts of medicines can be ejected one after another with desired droplet diameters at a desired time interval by a single action. Table 1 shows the experimental conditions, measured concentrations, mean particle size, and measured time interval), wherein the energy profile determines a drive frequency of the at least one vibrating actuator that is correlated to the topical formulation (Para 96, & 104-106 all disclose the apparatus applying varying frequencies to the nebulization ejections of the nebulized substance). Sugita does not explicitly disclose determining drive frequency of the actuator that is correlated to one or more rheological properties of the topical formula. However, Lowy teaches adjusting drive frequency of an ultrasonic transducer based on liquid characteristics such as viscosity and density (Para 56). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the known information relating to the frequency of the vibrating actuating element of Sugita, to include rheological information used to control the frequency applied, as taught by Lowy, in order to atomize the liquid to the appropriate size depending on the particular liquid and application (Para 56, Lowy). The modified Sugita is silent regarding a single nebulizer of the at least one nebulizer includes a plurality of different mesh material portions, from the at least one mesh material, each having a plurality of pores with different characteristics, the different mesh material portions being scattered over the at least one mesh material in a predetermined pattern. However, in fig. 9A Scott teaches a single nebulizer of the at least one nebulizer includes a plurality of different mesh material portions (inner portions with smaller holes and outer portion with larger holes), from the at least one mesh material, each having a plurality of pores with different characteristics (holes sizes differ), the different mesh material portions being scattered over the at least one mesh material in a predetermined pattern (see fig. 9A). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Sugita’s mesh type nebulizer with a mesh having differing hole sizes in a predetermined pattern, as taught by Scott, for the purpose of providing an alternate poor size and configuration depending on the formulation and application, having the predictable results of delivering a spray. The modified Sugita is silent regarding that the circuitry is configured to transmit an electrical signal through the apparatus, sweeping through a frequency range within a defined band and measure the impedance at each frequency, detect a frequency that corresponds to the lowest measured impedance as an optimal drive frequency, and set the energy profile to include the optimal drive frequency as the drive frequency corresponding to the topical formulation in the reservoir. However, Vogeley teaches circuitry that is configured to transmit an electrical signal through vibrating apparatus, sweeping through a frequency range within a defined band and measure the impedance at each frequency, detect a frequency that corresponds to the lowest measured impedance as an optimal drive frequency, and set the energy profile to include the optimal drive frequency as the drive frequency corresponding to the topical formulation in the reservoir (a minimum impedance and resonant frequency is determined for the system, the system including the particular fluid’s viscosity, when an electrical signal is transmitted through the system [0191-0197]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s circuitry with circuitry to additionally transmit an electrical signal to determine the optimal drive frequency, as taught by Vogeley, for the purpose of providing optimal frequency depending the dispensed formulation.
Regarding claim 4, Sugita as modified further discloses that the energy profile is set based on a predetermined power spectrum associated with the one or more rheological properties of the topical formulation (Lowy [0056], Sugita, Para 27 discloses the medicine ejection apparatus includes a body containing a control section CPU 18. The control section includes a medicine identification section 18a that identifies the medicines contained in the reservoirs in the cartridges, a decision section 18b that decides the ejection order in which the medicines are ejected according to the combination of the medicines identified by the medicine identification section 18a, and a drive controller 18c that controls the operation of the ejection heads ejecting the medicines. Also, para 59 discloses the timing of start and stop of ejections can be controlled by electronic control with a program such as computer executable program stored on a computer readable medium for controlling the operation of the ejection sections. Thus, the amounts of medicine liquids to be ejected and the ejection timing can be precisely controlled, and accordingly the ejection can be performed with high repeatability, accuracy and consistency.) 
Regarding claim 5, Sugita as modified further discloses a reader configured to read information from the at least one reservoir, and the circuitry configured to set the energy profile based on the information obtained from the reader (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna). 
Regarding claim 6, Sugita as modified further discloses the reader is a radio frequency identification (RFID) reader configured to obtain the information via near field communication (NFC) with a radio frequency identification (REID) tag attached to the at least one reservoir. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or n 1C tag for n 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna). 
Regarding claim 7, Sugita as modified further discloses the reader is a bar code reader configured to obtain the information via scanning a bar code attached to the at least one reservoir (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or an 1C tag for an 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna. Additionally seen in fig 5, identification codes 14 & 15).
Regarding claim 8, Sugita as modified further discloses the reader is a contact reader configured to obtain the information via an integrated circuit attached to the at least one reservoir (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or n 1C tag for n 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna.) 
Regarding claim 9, Sugita as modified further discloses the at least one nebulizer includes at least two separate nebulizers and the at least one vibrating actuator includes at least two different vibrating actuators respectively coupled to that at least two separate nebulizers (Sugita, Para 27 discloses FIG. 1 is a block diagram of a principal structure of a medicine ejection apparatus according to an embodiment of the present invention. The description, a cartridge-type medicine ejection apparatus which includes a cartridge is described. The cartridge includes an integrated set of a reservoir 1 holding a medicine and an ejection head 3. The medicine ejection apparatus can have a plurality of cartridges, and the medicine ejection apparatus shown in FIG. 1 has two cartridges 12 and 13. The reservoir may be referred to as a container. Para 109 discloses fig 10 showing a cartridge with a specific ejection mechanism as a vibrating mesh piezoelectric element 21, along with a reservoir chamber 20. Fig 4 shows the embodiment where the apparatus is designed to be able to contain at least two cartridges. Para 7 discloses a plurality of medicine reservoirs and a plurality of ejection heads corresponding to the respective reservoirs. The medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or one after another).
Regarding claim 10, Sugita as modified further discloses the at least one reservoir includes two different reservoirs that are coupled respectively to the two separate nebulizers and that each hold a different respective reservoir that holds a different respective topical formulation. (Sugita, Para 27 discloses FIG. 1 is a block diagram of a principal structure of a medicine ejection apparatus according to an embodiment of the present invention. The description, a cartridge-type medicine ejection apparatus which includes a cartridge is described. The cartridge includes an integrated set of a reservoir 1 holding a medicine and an ejection head 3. The medicine ejection apparatus can have a plurality of cartridges, and the medicine ejection apparatus shown in FIG. 1 has two cartridges 12 and 13. The reservoir may be referred to as a container. Para 109 discloses fig 10 showing a cartridge with a specific ejection mechanism as a vibrating mesh piezoelectric element 21, along with a reservoir chamber 20. Fig 4 shows the embodiment where the apparatus is designed to be able to contain at least two cartridges. Para 7 discloses a plurality of medicine reservoirs and a plurality of ejection heads corresponding to the respective reservoirs. The medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or one after another). 
Regarding claim 11, Sugita as modified further discloses each of the different topical formulations has different rheological properties, and the vibrating actuator coupled to each of the nebulizers of the two separate nebulizers is configured to produce a different ultrasonic vibration when energized. (Para 7 discloses that medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or after another, and includes a medicine identification section that identifies the medicines. Para 12 discloses a medicine identification section that identified the medicines contained in the reservoirs. Para 27 discloses control section includes medicine identification section that identifies the medicines contained in the reservoirs in the cartridge, and decided to eject the medicament based on what the control section determines based on the contents of the reservoir after reading the identification. Para 42 discloses an additive, such as an ejecting adjuvant or an absorption promoter, may be added if necessary. The pharmaceutical compound, perfume, or coloring agent may be a hydrophobic material not exhibiting desired solubility. In this instance, a dispersant, a surfactant, or the like may be added so that the hydrophobic material can be uniformly dispersed. In addition, additives appropriate to the intended purpose of the ejection liquid may be added in appropriate proportions, such as a dispersant, a surfactant, a surface conditioner, a viscosity modifier, a solvent, a moisturizing agent, and a pH adjuster. Para 46 discloses that the composition of liquid medicament in each reservoir is preferably different in aspects such as weight, as disclosed in para 45, and also different in rheological properties of the composition that affect the nebulization effect such as ph, viscosity, & solvency, as discloses in para 42. Para 47 discloses that the control system, varies time intervals of ejection, based on in vivo efficacy, of liquid medicine, and in vivo efficacy is also well known to those of ordinary skill in the art to be related to the rheological properties in anesthetic compositions and other liquid pharmaceutical liquid medicaments. Para 49 discloses the method for controlling the ejection of medicines of the present invention can be suitably applied to cases where the first medicine enhances the in vivo efficacy of the second medicine and Lowy teaches adjusting drive frequency of an ultrasonic transducer based on liquid characteristics such as viscosity and density (Para 56).
Regarding claim 12, Sugita as modified further discloses that the two separate nebulizers each have mesh material portions with different pore characteristics with respect to each other (since Scott teaches two different sized apertures, the two separate nebulizers each have portions with different sized apertures with respect to each other, Fig. 9A).
Regarding claim 14, Sugita as modified further discloses circuitry configured to detect a topical formulation cartridge and to generate nebulizer control information responsive to one or more inputs indicative of a rheological property of a formulation within the topical formulation cartridge. (Para 7 discloses that medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or after another, and includes a medicine identification section that identifies the medicines. Para 12 discloses a medicine identification section that identified the medicines contained in the reservoirs. Para 27 discloses control section includes medicine identification section that identifies the medicines contained in the reservoirs in the cartridge, and decided to eject the medicament based on what the control section determines based on the contents of the reservoir after reading the identification. Para 42 discloses an additive, such as an ejecting adjuvant or an absorption promoter, may be added if necessary. The pharmaceutical compound, perfume, or coloring agent may be a hydrophobic material not exhibiting desired solubility. In this instance, a dispersant, a surfactant, or the like may be added so that the hydrophobic material can be uniformly dispersed. In addition, additives appropriate to the intended purpose of the ejection liquid may be added in appropriate proportions, such as a dispersant, a surfactant, a surface conditioner, a viscosity modifier, a solvent, a moisturizing agent, and a pH adjuster. Para 46 discloses that the composition of liquid medicament in each reservoir is preferably different in aspects such as weight, as disclosed in para 45, and also different in rheological properties of the composition that affect the nebulization effect such as ph, viscosity, & solvency, as discloses in para 42. Para 47 discloses that the control system, varies time intervals of ejection, based on in vivo efficacy, of liquid medicine, and in vivo efficacy is also well known to those of ordinary skill in the art to be related to the rheological properties in anesthetic compositions and other liquid pharmaceutical liquid medicaments. Para 49 discloses the method for controlling the ejection of medicines of the present invention can be suitably applied to cases where the first medicine enhances the in vivo efficacy of the second medicine and Lowy teaches adjusting drive frequency of an ultrasonic transducer based on liquid characteristics such as viscosity and density (Para 56).
Regarding claim 18, Sugita discloses a method, implemented by an apparatus (Sugita, as disclosed in the title of the reference) having at least one nebulizer that includes a mesh material having a plurality of pores (Sugita, Para 109 discloses a mesh type nebulizer. Mesh based on definition, inherently has a plurality of pores), a vibrating actuator coupled to the at least one nebulizer and configured to produce ultrasonic vibration when energized (Sugita, Para 60 discloses nebulization electronic control is performed by a vibratory technique such as using a piezoelectric actuator or ultrasonic waves) according to a set energy profile (Sugita, Para 63 discloses energy applied to actuator with selection according to type of medicine.), and a reservoir receiver (Sugita, Fig 10 is the cartridge) configured to receive a reservoir that holds a topical formulation (Sugita, Para 110 discloses the chamber 20 of the cartridge in fig 10 holds the powders to be nebulized, see also [0055] for topical applications), the reservoir being coupled to the at least one nebulizer when received (Sugita, Fig 10 shows the piezoelectric element 21 next to the chamber 20), the method comprising: exposing the at least one nebulizer to be in contact with the topical formulation, (Sugita, Fig 10 shows the piezoelectric element 21 next to the chamber 20.), and controlling the vibration actuator, according to the set energy profile, ejects droplets of the topical formulation from the plurality of pores, forming a spray (Sugita, Para 110 discloses that the powders are sprayed with the piezoelectric element according to desired conditions based on known information. Table 1 shows several substances with known energy profiles according to the process outlined in example 1 of the disclosure. Para 91 sums this up by disclosing desired amounts of medicines can be ejected one after another with desired droplet diameters at a desired time interval by a single action. Table 1 shows the experimental conditions, measured concentrations, mean particle size, and measured time interval.), wherein the energy profile determines a drive frequency of the vibrating actuator that is correlated to the topical formulation. (Sugita, Para 96, & 104-106 all disclose the apparatus applying varying frequencies to the nebulization ejections of the nebulized substance.; Para 7 discloses that medicines contained in the plurality of reservoirs and a plurality of ejection heads corresponding to the reservoirs, and that the medicine reservoirs hold the medicines, and the medicines may be ejected from the respective ejection heads simultaneously or after another, and includes a medicine identification section that identifies the medicines. Para 12 discloses a medicine identification section that identified the medicines contained in the reservoirs. Para 27 discloses control section includes medicine identification section that identifies the medicines contained in the reservoirs in the cartridge, and decided to eject the medicament based on what the control section determines based on the contents of the reservoir after reading the identification. Para 42 discloses an additive, such as an ejecting adjuvant or an absorption promoter, may be added if necessary. The pharmaceutical compound, perfume, or coloring agent may be a hydrophobic material not exhibiting desired solubility. In this instance, a dispersant, a surfactant, or the like may be added so that the hydrophobic material can be uniformly dispersed. In addition, additives appropriate to the intended purpose of the ejection liquid may be added in appropriate proportions, such as a dispersant, a surfactant, a surface conditioner, a viscosity modifier, a solvent, a moisturizing agent, and a pH adjuster. Para 46 discloses that the composition of liquid medicament in each reservoir is preferably different in aspects such as weight, as disclosed in para 45, and also different in rheological properties of the composition that affect the nebulization effect such as ph, viscosity, & solvency, as discloses in para 42. Para 47 discloses that the control system, varies time intervals of ejection, based on in vivo efficacy, of liquid medicine, and in vivo efficacy is also well known to those of ordinary skill in the art to be related to the rheological properties in anesthetic compositions and other liquid pharmaceutical liquid medicaments. Para 49 discloses the method for controlling the ejection of medicines of the present invention can be suitably applied to cases where the first medicine enhances the in vivo efficacy of the second medicine. Sugita does not explicitly disclose determining drive frequency of the actuator that is correlated to one or more rheological properties of the topical formula. However, Lowy teaches adjusting drive frequency of an ultrasonic transducer based on liquid characteristics such as viscosity and density (Para 56). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the known information relating to the frequency of the vibrating actuating element of Sugita, to include rheological information used to control the frequency applied, as taught by Lowy, in order to atomize the liquid to the appropriate size depending on the particular liquid and application (Para 56, Lowy). The modified Sugita is silent regarding a single nebulizer of the at least one nebulizer includes a plurality of different mesh material portions, from the at least one mesh material, each having a plurality of pores with different characteristics, the different mesh material portions being scattered over the at least one mesh material in a predetermined pattern. However, in fig. 9A Scott teaches a single nebulizer of the at least one nebulizer includes a plurality of different mesh material portions (inner portions with smaller holes and outer portion with larger holes), from the at least one mesh material, each having a plurality of pores with different characteristics (holes sizes differ), the different mesh material portions being scattered over the at least one mesh material in a predetermined pattern (see fig. 9A). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Sugita’s mesh type nebulizer with a mesh having differing hole sizes in a predetermined pattern, as taught by Scott, for the purpose of providing an alternate poor size and configuration depending on the formulation and application, having the predictable results of delivering a spray. The modified Sugita is silent regarding that the circuitry is configured to transmit an electrical signal through the apparatus, sweeping through a frequency range within a defined band and measure the impedance at each frequency, detect a frequency that corresponds to the lowest measured impedance as an optimal drive frequency, and set the energy profile to include the optimal drive frequency as the drive frequency corresponding to the topical formulation in the reservoir. However, Vogeley teaches circuitry that is configured to transmit an electrical signal through vibrating apparatus, sweeping through a frequency range within a defined band and measure the impedance at each frequency, detect a frequency that corresponds to the lowest measured impedance as an optimal drive frequency, and set the energy profile to include the optimal drive frequency as the drive frequency corresponding to the topical formulation in the reservoir (a minimum impedance and resonant frequency is determined for the system, the system including the particular fluid’s viscosity, when an electrical signal is transmitted through the system [0191-0197]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s circuitry with circuitry to additionally transmit an electrical signal to determine the optimal drive frequency, as taught by Vogeley, for the purpose of providing optimal frequency depending the dispensed formulation.
Regarding claim 21, Sugita as modified further discloses that the energy profile is set based on a predetermined power spectrum of the one or more rheological properties of the topical formulation (Lowy [0056], Sugita, Para 27 discloses the medicine ejection apparatus includes a body containing a control section CPU 18. The control section includes a medicine identification section 18a that identifies the medicines contained in the reservoirs in the cartridges, a decision section 18b that decides the ejection order in which the medicines are ejected according to the combination of the medicines identified by the medicine identification section 18a, and a drive controller 18c that controls the operation of the ejection heads ejecting the medicines. Also, para 59 discloses the timing of start and stop of ejections can be controlled by electronic control with a program such as computer executable program stored on a computer readable medium for controlling the operation of the ejection sections. Thus, the amounts of medicine liquids to be ejected and the ejection timing can be precisely controlled, and accordingly the ejection can be performed with high repeatability, accuracy and consistency.) 
Regarding claim 22, Sugita further discloses reading, using a reader, information from the reservoir, and setting the energy profile based on the read information. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna) and Lowy teaches adjusting drive frequency of an ultrasonic transducer based on liquid characteristics such as viscosity and density (Para 56).
Regarding claim 23, Sugita as modified further discloses the reader is a radio frequency identification (REID) reader configured to obtain the information via near field communication (NFC) with a radio frequency identification (RFID) tag attached to the reservoir. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna.) 
Regarding claim 24, Sugita as modified further discloses the reader is a bar code reader configured to obtain the information via scanning a bar code attached to the reservoir. (Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or an 1C tag for an 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna. Additionally seen in fig 5, identification codes 14 & 15.) 
Regarding claim 25, Sugita as modified further discloses the reader is a contact reader configured to obtain the information via an integrated circuit attached to the reservoir. (Sugita, Para 71 discloses an identification code 6 is provided to the cartridge to identify the medicine in the cartridge. The identification code 6 of the cartridge may be a bar code, a QR code, an RF tag for radio frequency identification, RFID, or a 1C tag for a 1C chip, which are known as codes capable of identifying medicines. The identification code can be read by a known technique using, for example, images, electricity, or radio waves. Specifically, the code can be read with a CCD, a CMOS device, an electrical contact, or an antenna.) 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott and Vogeley, as applied to claim 1 above, and further in view of Brand et al. (US 20070163583). 
Regarding claim 15, Sugita as modified does not explicitly disclose circuitry configured to exchange encrypted and anonymized information with a remote network. Brand discloses a similar apparatus in at least the abstract that includes circuitry configured to exchange encrypted and anonymized information with a remote network, (para 76, the network computer system comprises a private access network computer system) It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the computing circuity as taught by Sugita, in the encrypted private network as taught by Brand, in order to protect uniquely identifiable information such as product information and patient information, as taught by Brand in para 16. 
Regarding claim 16, Sugita as modified further discloses circuitry configured to communicate with a client device to exchange encrypted and anonymized information with the client device. (Brand, para 27, initial transfer of information...remote from the medical dispenser).
Regarding claim 17, Sugita as modified further discloses circuitry configured to communicate with a client device to exchange encrypted and to exchange nebulizer control information with the client device. (Brand, para 79, remote information source is a medicament prescriber,...Information transferred from the medicament prescriber may...changes to prescription details, automatic prescription updates).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott and Vogeley, as applied to claim 1 above, and further in view of O’Conner et al. (2006/0198942). 
Regarding claim 26, the modified Sugita is silent regarding that the plurality of pores are adjustable in size. However, O’Connor teaches a vibrating mesh nebulizer in which the pores are adjustable in size [0059]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s pore size, as taught by O’Connor, for the purpose of controlling droplet size and velocity ([0059] O’Connor). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott, Vogeley and O’Connor, as applied to claim 26 above, and further in view of Drake et al. (2007/0054040). 
Regarding claim 27, the modified Sugita is silent regarding that the plurality of pores are adjustable based on the at least one mesh material including two superimposed meshes being configured to slide over one another to change an exposed hole shape. However, Drake teaches a plurality of pores that are adjustable based on the at least one mesh material including two superimposed meshes being configured to slide over one another to change an exposed hole shape [0022]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s hole shape, as taught by Drake, for the purpose of providing alternate mesh structures having the predictable results of alternate pore size and shape as needed. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Lowy, Scott, Vogeley and O’Connor, as applied to claim 26 above, and further in view of Rayner (2009/0264550). 
Regarding claim 28, the modified Sugita is silent regarding that the plurality of pores are adjustable based on the at least one mesh material being configured to be stretched to change a hole diameter. However, Rayner teaches a plurality of pores that are adjustable based on the at least one mesh material being configured to be stretched to change a hole diameter [0003][0056]. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the modified Sugita’s mesh with a mesh stretched to change hole diameter, as taught by Rayner, for the purpose of providing varying hole diameters depending on the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RACHEL T SIPPEL/
Primary Examiner, Art Unit 3785